DETAILED ACTION
Applicant’s claims filed on 08/19/2019 is acknowledged.
Accordingly, Claims 1-16 and 19-21 are pending and will be examined on the merits.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-16 and 19-21 is/are determined to be directed to a law of nature/natural principle. The rationale for this determination is explained below: Claims 1-16 and 19-21 are directed to nonstatutory subject matter because it is not a patent-eligible practical application of a law of nature. The claims are directed to detection of naturally occurring levels of the known protein “NGAL”  and a correlation to increased risk for developing cancer.  The claims do not recite additional elements/steps such that the method is sufficient to ensure that the claims amount to significantly more than the natural principal itself.  The step of detecting the known protein, free NGAL, in a patient, including using antibodies with a detectable label, are considered known routine steps and are typically taken by those in the field to perform testing of a sample and do not add anything substantial to the method claim.  The routine steps of marker measurement and comparison fail to narrow the scope of the claims such that others are not foreclosed from using the natural principle.  The diagnosis of cancer is mentally accomplished by looking at data and analyzing where the antibodies are overexpressed and does not require any steps to be performed and does not limit the claim to a particular structure. Taken as a whole, the claims amount to 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of determining if a patient has breast or ovarian cancer, comprising the steps of determining the level of free monomeric NGAL in a test urine sample from an individual using a detectably labeled monoclonal antibody and comparing the level of free NGAL in the test urine sample with a control level of free NGAL, wherein the level of free NGAL in the test sample is higher than the control level of free NGAL indicates that the individual has breast or ovarian cancer, does not reasonably provide enablement for a method of predicting if a patient will get any cancer comprising the steps of determining the level of free monomeric NGAL in a test urine sample from an individual using a detectably labeled monoclonal antibody and comparing the .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The following grounds of rejection pertain to the recitation in the claims “determining if an individual is at risk of developing cancer”.
The claims are drawn to a method for determining whether an individual is likely to have cancer or a patient that has been treated for primary cancer is likely to have reoccurrence of cancer or metastatic cancer.  As broadly and reasonably interpreted, claims 1-16 and 19-21 encompass a method for assessing an individual's risk for developing primary or metastatic cancer (i.e., having primary or metastatic cancer in the future).  Claim 14 encompass a method for assessing a patient's risk for developing metastatic cancer that may develop secondarily or independently of a primary cancer for which said individual was treated.  Moreover, it is noted that together the claims encompass a method for determining an individual or patient's risk for developing a type of primary or metastatic cancer.  Alternatively, the claims are reasonably interpreted to encompass a method for diagnosing the incidence of primary or metastatic cancer in an individual or the incidence of metastatic cancer in a patient treated for primary cancer, again, wherein said metastatic cancer may develop secondarily or independently of the primary cancer for which said individual was treated.  Together the claims encompass a method for diagnosing a type of primary or metastatic cancer in an individual or a patient treated for primary cancer.  
The specification teaches that the invention relates to a method to be used to screen populations for the occurrence of cancer.  The specification teaches that the measurement of free NGAL in a urine sample can be used to predict a cancer diagnosis.  The teachings of the specification cannot be extrapolated to the enablement of the invention commensurate in scope with the claims.  Accordingly, one skilled in the art cannot practice the invention with a reasonable expectation of success without first performing extensive and undue experimentation.
Factors to be considered in determining whether undue experimentation is required, are summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986).  They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.
Pohl et al (non-serial, meeting abstract, 3rd International Conference of the Mediterranean Society of Tumor Marker Oncology, 1994) teach:
No individual tumor marker is expressed by all histological types of ovarian cancer; accordingly, the combined use of several markers may help to overcome this diagnostic insensitivity.  However, given the rapid growth in the number of tumor markers to choose from, there is a pressing need to objectively select those marker panels which are most meaningful and cost-effective in clinical practice. 

Although Pohl et al refers to ovarian cancer, the teachings are relevant to a consideration of any protein that might be used as a diagnostic marker of any type of cancer.  Accordingly, it is reasonable to expect that free NGAL will not be expressed or over-expressed by all forms of any one type of cancer, including colon, rectal, and breast cancer.  
On the other hand, the specification does teach that the method can be used to diagnose cancer.  However, the specific guidelines that might be used for analysis of the resultant data acquired by the measurement of the concentration of free NGAL in a urine sample are absent from the specification.  Tockman et al (Cancer Research 52: 2711s-2718s, 1992) teach considerations necessary in bringing a cancer biomarker (intermediate end point marker) to successful clinical application.  Although the reference is drawn to biomarkers for early lung cancer detection, the basic principles taught are clearly applicable to diagnosis of any type of cancer, including colorectal and breast cancer.  Tockman, et al teach that prior to the successful application of newly described markers, research must validate the markers against acknowledged disease end-points, establish quantitative criteria for marker presence/absence, and confirm marker predictive value in prospective population trials (see abstract).  Early stage markers of carcinogenesis have clear biological plausibility as markers of preclinical cancer and if validated can be used for population screening (emphasis added) (page 2713, column 1).  The reference further teaches that once selected, the sensitivity and specificity of the biomarker must be validated to a known (histology/cytology-confirmed) cancer outcome.  The essential element of the validation of an early detection marker is the ability to test the marker on clinical material obtained from subjects monitored in advance of clinical cancer and link those marker results with subsequent histological confirmation of disease.  This irrefutable link between antecedent marker and subsequent acknowledged disease is the essence of a valid intermediate end-point marker (page 2714, column 1). Clearly, prior to the successful application of newly described markers, validation against acknowledged disease end-points must occur and the markers' predictive value must be confirmed in prospective population trials (page 2716, column 2).
In consideration of the need to first validate NGAL as a marker before its clinical application, it is noted that the increased expression of NGAL alone may not even be pathologic.  In view of the teachings of Tockman et al (cited supra) one skilled in the art would not accept the assertion that the invention can be used to diagnose any type of cancer, including ovarian and breast cancer.  In view of the teachings of Tockman et al, the skilled artisan cannot predict whether the claimed invention will ever be practically useful in a clinical setting without first performing extensive and undue experimentation.  In view of the teachings of Pohl, et al, the level of guidance provided in the specification is insufficient to enable one skilled in the art to measure the concentration of free NGAL in a urine sample to render a definitive and differential diagnosis of any type of cancer.  In view of the teachings cited above, it is certainly clear that one skilled in the art cannot practice the invention commensurate in scope with the claims with a reasonable expectation of success.  Accordingly, one skilled in the art would have to perform extensive and undue experimentation, first to validate the use of the marker and then to assess its predictive value.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-16 and 19-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Moses et al. (WO200231507).  
The claims are drawn to a method for determining if an individual is at risk of developing, or has developed breast or ovarian cancer or is at risk for cancer recurrence, comprising the steps of determining the level of free monomeric NGAL in a test urine sample from an individual or an individual post cancer treatment using a detectably labeled monoclonal antibody and comparing the level of free NGAL in the test urine sample with a control level of free NGAL, wherein the level of free NGAL in the test sample is higher than the control level of free NGAL indicates that the individual is either at increased risk for developing breast or ovarian cancer or has breast or ovarian cancer.  The following grounds of rejection pertain to the active method steps of the claimed invention.
Moses et al. teach methods for diagnosing the presence of and prognosing the appearance of tissue remodeling-associated conditions, defined in the specification as cancer (see p. 3 lines 3-6 and 20-24 of WO document), involving the presence of enzyme complexes in a biological sample, defined in the specification as urine (see p. 3 line 7 of WO document).  Moses et al. disclose methods of detecting a lipocalin, e.g., NGAL as an indicator of a cancer.  Such lipocalins can be detected in a biological sample as an isolated lipocalin (free or monomeric) or as multimers of lipocalins (see p. 11, lines 16-21 of WO document).  Methods for detecting the presence of NGAL are known to those of ordinary skill in the art, and include immunoassays such as zymography, western blot, and mass spectrophotometric methods (see p. 21 lines 4-10, and incorporated reference).  Moses et al. also disclose that the patient determined to have a higher level of NGAL present in the urine than the control may be in need of further categorization by clinical procedures well-known to medical practitioners of the art (see p. 13, lines 1-12).  The methods of the invention disclosed in Moses et al. can also be used for diagnosis and prognosis of metastatic cancers (see p. 12 lines 4-9) as well as prognosis of subjects who have been formerly treated surgically or by chemotherapy by detecting the presence of NGAL in urine samples before and after treatment (see p. 12 lines 20-22).  Moses et al. discloses the use of detectably labeled monoclonal or polyclonal antibodies for detection (see p. 19, lines 6-23).  Example 2 of Moses et al. discloses the use of an anti-NGAL antibody that detected the presence of NGAL monomer, dimer, and trimer forms in all of the urine samples from cancer patients analyzed (see p. 28-29).  Claims 1, 2, 5, 6, 7, 27 and 40 of Moses et al. also disclose the claimed limitations of determining the level of NGAL in a urine sample and comparing said level to the level of NGAL in a control sample, wherein the level of free NGAL in the test sample is higher than the control sample indicates a diagnosis or prognosis for the subject.  The reference teaches each and every limitation of the claims.

Claims 1-16 and 19-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Moses et al. (PgPub 20020081641, published June 27, 2002).  
The claims are drawn to a method for determining if an individual is at risk of developing, or has developed breast or ovarian cancer or is at risk for cancer recurrence, comprising the steps of determining the level of free monomeric NGAL in a test urine sample from an individual or an individual post cancer treatment using a detectably labeled monoclonal antibody and comparing the level of free NGAL in the test urine sample with a control level of free NGAL, wherein the level of free NGAL in the test sample is higher than the control level of free NGAL indicates that the individual is either at increased risk for developing breast or ovarian cancer or has breast or ovarian cancer.  The following grounds of rejection pertain to the active method steps of the claimed invention.
Moses et al. teach methods for diagnosing the presence of and prognosing the appearance of tissue remodeling-associated conditions, defined in the specification as cancer involving the presence of enzyme complexes in a biological sample, defined in the specification as.  Moses et al. disclose methods of detecting a lipocalin, e.g., NGAL as an indicator of a cancer.  Such lipocalins can be detected in a biological sample as an isolated lipocalin (free or monomeric) or as multimers of lipocalins).  Methods for detecting the presence of NGAL are known to those of ordinary skill in the art, and include immunoassays such as zymography, western blot, and mass spectrophotometric methods.  Moses et al. also disclose that the patient determined to have a higher level of NGAL present in the urine than the control may be in need of further categorization by clinical procedures well-known to medical practitioners of the art. The methods of the invention disclosed in Moses et al. can also be used for diagnosis and prognosis of metastatic cancers as well as prognosis of subjects who have been formerly treated surgically or by chemotherapy by detecting the presence of NGAL in urine samples before and after treatment.  Moses et al. discloses the use of detectably labeled monoclonal or polyclonal antibodies for detection.  Example 2 of Moses et al. discloses the use of an anti-NGAL antibody that detected the presence of NGAL monomer, dimer, and trimer forms in all of the urine samples from cancer patients analyzed.  Claims 1, 2, 5, 6, 7, 27 and 40 of Moses et al. also disclose the claimed limitations of determining the level of NGAL in a urine sample and comparing said level to the level of NGAL in a control sample, wherein the level of free NGAL in the test sample is higher than the control sample indicates a diagnosis or prognosis for the subject.  The reference teaches each and every limitation of the claims.

Conclusion
Claims 1-16 and 19-21 are rejected.
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Meera Natarajan/Primary Examiner, Art Unit 1643